Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Jianping Zhang, Registration No.: 68,796 on 12/27/2021.
	The application has been amended as follows:
	Please replace all previous claims with the attached amended claims, wherein:
	Claims 1-20 are allowed.
	Claims 1, 8, 12, 16 and 18 have been amended.

Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance:
	The prior art of record, alone or in combination, fail to disclose or render obvious
the claims agreed upon in the examiners amendment. The prior art of record has not
taught either individually or in combination and together with all other claimed features “generate a first instruction by combining a second instruction of a first opcode with signature data… wherein the signature data is a processing result of the arithmetic and 
	The closest prior art of record, references Zumkehr (USPAT No. 5,974,529 cited on PTO-892 filed on 2/26/2021), and Makineni (PGPUB No. 2004/0044717 cited on PTO-892 filed on 9/28/2021) both teach monitoring a system and/or processor for errors using an ALU (arithmetic logic unit) or a signature generation mechanism.  For example, Zumkehr teaches a processor including a signature generation mechanism that generates a signature and uses a comparator to compare the generated signature to a reference signature in order to detect a control flow error.  While, Makineni teaches using an ALU to generate a compensate value, wherein the compensate value is validated in order to determine whether a soft error has occurred, and therefore the system is validated (authenticated) based on the value generated by the ALU. However, neither reference has taught generating a first instruction by combining a second instruction of a first opcode with signature data, wherein the signature data is a processing result of the arithmetic and logic unit with respect to a second opcode that is received by the processor before the first opcode; and therefore neither reference would teach authenticating the processor based on a result of the arithmetic logic unit processing the first instruction. 
	Therefore, the prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed above.  Furthermore, while some limitations may be broadly disclosed in the references 
As all previously presented and potential rejections under 35 U.S.C 103 and 112 have been overcome by the changes in the amendment filed on 9/14/21 and the examiner’s amendment, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/           Examiner, Art Unit 2183